C "111 5Ale
rig

itt        6 e
                                                                                         07/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0111


                                        DA 20-0111
                                                                          FILED
JACOB SMITH,
                                                                          JUL 1 0 2020
                                                                        Bovven Greenvvood
             Plaintiff and Appellant,                                 Clerk of Supreme Court
                                                                         State of Montana


      v.                                                            ORDER

BREANNE DAVIS,

             Defendant and Appellee.


      Appellant has filed a motion for an extension of time to file his opening brief in
the referenced matter. Good cause appearing.
      IT IS ORDERED that the Motion for 30-day Extension is GRANTED. Appellant
has until August 6, 2020, within which to file his opening brief.
                      `INN
       DATED this lb day of July, 2020.
                                                 For the Court,




                                                               Chief Justice